Per curiam.
Motion by the commissioner for rehearing concerning this court’s order of September 11, 1973, authorizing Blue Cross to put into effect as of October 1, 1973, as temporary rates, an increase of 26.9% on basic contracts.
The 26.9% increase on basic contracts will be composed of varying percentages of increase in the different classes of basic contracts, designed to make each class of contracts financially self-sustaining within its class so that holders of one class of basic contracts will not be subsidizing any other class. However, as these temporary rates are authorized pursuant to the provisions of RSA 541:18, 19 as made applicable by Laws 1973, ch. 160, the rate schedule filed need not be approved by the commissioner.

So ordered.

Duncan, J., did not sit.